Citation Nr: 1141625	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-19 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to service-connected appendectomy scar.  

2.  Entitlement to service connection for incomplete malrotation of the gut and ectopic kidney in right lower quadrant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel





INTRODUCTION

The Veteran served on active duty from August 1975 to February 1976, December 1990 to July 1991, and intervening  periods of active duty for training and inactive duty training with the U.S. Army Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled to present testimony at hearings before RO personnel in 2008 and before the Board in 2011.  In December 2008 and March 2011 statements, the Veteran withdrew his requests for hearings.  


FINDINGS OF FACT

1.  While the Veteran underwent an appendectomy during a period of annual training in the U.S. Army Reserves, gastroesophageal reflux disease is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service or due to or aggravated by service-connected appendectomy scar.

2.  In March 2011, prior to the promulgation of a decision in the appeal, the Board received a request from the appellant to withdraw the appeal of the issue of entitlement to service connection for incomplete malrotation of the gut and ectopic kidney in right lower quadrant.  







CONCLUSIONS OF LAW

1.  The criteria for service connection for gastroesophageal reflux disease, to include as secondary to service-connected appendectomy scar, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.310 (2011). 

2.  The criteria for withdrawal of the substantive appeal for entitlement to service connection for incomplete malrotation of the gut and ectopic kidney in right lower quadrant has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In October 2006 and May 2011 letters, VA satisfied these criteria.  In the letters, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claim.  The October 2006 letter was issued prior to the initial adjudication of the claim.  In the May 2011 letter, the RO described the criteria for secondary service connection and provided the Veteran an additional opportunity to submit evidence or argument in support of the claim.  He did not provide any additional evidence or argument.  

The Board also concludes VA's duty to assist has been satisfied.  Identified VA outpatient treatment records are of record.  The Veteran was afforded a VA examination in connection with the claim in April 2011.  Therein, the examiner recorded his current complaints, conducted an appropriate physical examination, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examination is adequate for decisional purposes.  See 38 C.F.R. § 4.2 (2010); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Analysis

On August 2, 1979, the Veteran was admitted to the Naval Regional Medical Center with complaints of abdominal pain.  He underwent an exploratory laporatomy and found to have a burst appendix, which was subsequently removed.  According to the surgical report, he had no postsurgical complications.  At the time of the operation, the Veteran was serving on a two-week period of active duty training with the 376th Transportation Company, U.S Army Reserve Unit.  

Eligibility for VA benefits is governed by statutory and regulatory law which defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A "service-connected" disability is a disability that was incurred or aggravated in the line of duty during active military, naval, or air service.  38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).

"Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  

The United States Court of Appeals for Veterans Claims Court has held that a service department determination as to an individual's service shall be binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  

Here, the Board has received service department records indicating that from July 21, 1979, to August 4, 1979, the appellant was ordered to a period of active training in the U.S. Army Reserves.  Hence, based upon the service department records, the appellant qualifies for basic eligibility for veterans benefits based on his period of duty as a member of the U.S. Army Reserves.  



Having established basic eligibility for VA benefits, the next question is whether the criteria for service connection have been met.   

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Additionally, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected disability, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Here, while the evidence shows that the Veteran has a current diagnosis of gastroesophageal reflux disease, there is no probative evidence to indicate that such was incurred as a result of the appendectomy in 1979, is otherwise associated with the Veteran's active military service, or is in anyway related to his service-connected appendectomy scar.  There is also no competent medical evidence linking gastroesophageal reflux disease to active military service.  In addition, the weight of the probative evidence shows that gastroesophageal reflux disease was first shown many years following discharge from service.  

First, the evidence clearly documents that the Veteran required an appendectomy while serving on a period of annual training in the U.S. Army Reserves in 1979.  Post-surgery hospital records, however, do not reveal evidence of any complications, let alone any reports of gastroesophageal reflux disease.  Similarly, while there were several periodic examinations conducted during the remainder of the Veteran's active service, none include reports or findings of gastroesophageal reflux disease.  For instance, during periodic examinations in September 1985, May 1989, October 1981, January 1991, and June 1993, the Veteran specifically denied any history of frequent indigestion.  The Board finds that these service examination reports are more probative than the Veteran's current testimony in which he alleges continuity of gastroesophageal reflux disease related symptomatology since the appendectomy surgery in 1979.  

In addition, the Veteran underwent a VA General Medical examination in August 1996 in conjunction with other then-pending claims for VA compensation benefits.  Significantly, the Veteran did not note any history of gastroesophageal reflux disease related symptoms, and upon physical examination, there were no digestive system findings other than a well-healed appendectomy scar.  This examination constitutes further probative evidence against the Veteran's claim.  

Moreover, while the Veteran was asked to identify or supply medical evidence showing treatment for gastroesophageal reflux disease since service, no evidence was identified.  Nevertheless, VA acquired the Veteran's VA outpatient treatment records.  Those records, however, do not show a disability manifested by gastroesophageal reflux disease until March 2005.  Significantly, none of the VA outpatient treatment records link current gastroesophageal reflux disease to a period of active duty service or to a service-connected disability.  

Finally, there is probative evidence against the claim.  In this regard, the April 2011 VA examiner reviewed the Veteran's claims file and considered his reports of continuity of symptomatology since an appendectomy in service.  These symptoms included reports of stomach belching, gas, gurgling, and abdominal pain with certain foods.  The examiner determined that it was less likely as not that the current gastroesophageal reflux disease was related to active military service or the service-connected appendectomy scar.  In this respect, the examiner reasoned that the service medical records were silent for any gastroesophageal reflux disease during military service.  In addition to the absence of records, the examiner also reasoned that gastroesophageal reflux disease was localized to the epigastrium, and thus, by implication, was not related to a disability of the appendix.  

In sum, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.  


III.  Issues Withdrawn on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In this case, in a signed statement received in March 2011, the Veteran withdrew his appeal as to the claim for service connection for incomplete malrotation of the gut and actopic kidney, right lower quadrant.  Therefore, as the appellant has withdrawn the appeal of this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue, and it is dismissed.




ORDER

Entitlement to service connection for gastroesophageal reflux disease is denied.  

The appeal of the claim for entitlement to service connection for incomplete malrotation of the gut and ectopic kidney in right lower quadrant is dismissed.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


